Citation Nr: 0216372	
Decision Date: 11/14/02    Archive Date: 11/25/02

DOCKET NO.  96-46 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease, to include service connection as a result 
of radiation exposure.

2.  Entitlement to service connection for residuals of 
leukoplakia of the vocal cords, to include service connection 
as a result of radiation exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from October 1949 to 
January 1953, and from January 1953 to April 1954.

This appeal originally arose before the Board of Veterans' 
Appeals (Board) from an April 1996 decision rendered by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), whereby the veteran's 
claims for service connection for a disability characterized 
as chronic obstructive pulmonary disease, and for residuals 
from a vocal cord disorder were denied.

In March 1999, the Board remanded the case for additional 
development.  Subsequently, a July 2002 rating action 
continued the prior denials.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed by the RO.

2.  The evidence establishes that the veteran was exposed to 
ionizing radiation as a result of participation in Operation 
UPSHOT-KNOTHOLE a U.S. atmospheric nuclear test series 
conducted at the Nevada Test Site during 1953.

3.  There is no scientific or medical evidence of record to 
show that chronic obstructive pulmonary disease or 
leukoplakia of the vocal cords is a radiogenic disease.

4.  There is no medical evidence which demonstrates chronic 
obstructive pulmonary disease or leukoplakia of the vocal 
cords on separation from service, or that such disorders are 
otherwise related to service or exposure to ionizing 
radiation in service.


CONCLUSIONS OF LAW

1.  Chronic obstructive pulmonary disease was not incurred in 
or aggravated by service and was not due to exposure to 
radiation in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.311 (2002).

2.  Leukoplakia of the vocal cords was not incurred in or 
aggravated by service and was not due to exposure to 
radiation in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
1137, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.309, 3.311 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  This law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and imposed on VA 
certain notification requirements.  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002).  The veteran was notified in the September 
1996 statement of the case (SOC), the March 1999 remand, and 
the July 2002 supplemental statement of the case (SSOC) of 
the laws and regulations governing his claim.  This was 
sufficient for notification of the information and evidence 
necessary to substantiate the claim, and the veteran has been 
adequately informed as to the type of evidence that would 
help substantiate his claim.  The veteran was provided with 
VA examinations in May and August 2000, and private and VA 
hospitalization and outpatient records were obtained.  The RO 
also obtained a radiation dose assessment of the veteran.  
The July 2002 SSOC advised the veteran of attempts to obtain 
evidence, and informed him that VA would help him obtain 
additional evidence.  The July 2002 SSOC specified what 
evidence the veteran must obtain to successfully prosecute 
his claim, what evidence VA had obtained and that VA had 
assisted him in obtaining the evidence that he had identified 
as relevant to his claim.  The veteran responded in August 
2002 that he had no additional evidence to submit and 
requested immediate certification of his claim to the Board.  
See Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 
19, 2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist and under the circumstances of this 
case, a second remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

According to the law, service connection will be granted if 
it is shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease in 
active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  "Generally, to prove service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury." 
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence establishes 
that the disease was incurred in service.  See 38 C.F.R. § 
3.303(d).

Service connection for a disability which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd, 120 F.3d. 1239 (Fed. Cir. 
1997).  First, direct service connection can be established 
by "show[ing] that the disease or malady was incurred during 
or aggravated by service," a task that includes the difficult 
burden of tracing causation to a condition or event during 
service."  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Second, in the absence of competent medical evidence linking 
a disability to service, there is a lifetime presumption for 
certain enumerated diseases without any requirement that it 
manifest to a specific degree, for those who meet the 
requirements of a radiation exposed veteran who engaged in 
radiation risk activity under § 1112(c)(3) and 38 C.F.R. § 
3.309(d)(3).  In applying this statutory presumption, there 
is no requirement for documenting the level of radiation 
exposure.  The diseases referred to in the regulation prior 
to March 26, 2002 are: leukemia (other than chronic 
lymphocytic leukemia), cancer of the thyroid, cancer of the 
breast, cancer of the pharynx, cancer of the esophagus, 
cancer of the stomach, cancer of the small intestine, cancer 
of the pancreas, multiple myeloma, lymphomas (except 
Hodgkin's disease), cancer of the bile ducts, cancer of the 
gall bladder, primary liver cancer (except if cirrhosis or 
hepatitis B is indicated), cancer of salivary gland, and 
cancer of the urinary tract.  Id.

Finally, other "radiogenic" diseases, such as any form of 
cancer, listed under 38 C.F.R. § 3.311(b)(2), as amended by 
63 Fed. Reg. 50993-50995 (Sept. 24, 1998), found 5 years or 
more after service (for most of the listed diseases) in an 
ionizing radiation exposed veteran may also be service- 
connected if the VA Under Secretary for Benefits determines 
that they are related to ionizing radiation exposure while in 
service or if they are otherwise linked medically to ionizing 
radiation exposure while in service.  "Radiogenic diseases" 
under this regulation include the following: all forms of 
leukemia except chronic lymphatic (lymphocytic) leukemia 
(manifest at any time after exposure), thyroid cancer, breast 
cancer, lung cancer, bone cancer (manifest within 30 years 
after exposure), liver cancer, skin cancer, esophageal 
cancer, stomach cancer, colon cancer, pancreatic cancer, 
kidney cancer, urinary cancer, multiple myeloma, posterior 
subcapsular cataracts (manifest 6 months or more after 
exposure), non-malignant thyroid nodular disease, ovarian 
cancer and parathyroid adenoma.  38 C.F.R. § 3.311(b) 
(emphasis added).  Other claimed diseases may be considered 
radiogenic if the claimant has cited or submitted competent 
scientific or medical evidence which supports that finding.  
38 C.F.R. § 3.311(b)(4).

When it has been determined that: (1) a veteran has been 
exposed to ionizing radiation as a result of participation in 
the atmospheric testing of nuclear weapons; (2) the veteran 
subsequently develops a specified radiogenic disease; and (3) 
the disease first becomes manifest 5 years or more after 
exposure, the claim will be referred to the Under Secretary 
for Benefits for further consideration in accordance with 38 
C.F.R. § 3.311(c).  When such a claim is forwarded for 
review, the Under Secretary for Benefits shall consider the 
claim with reference to 38 C.F.R. § 3.311(e) and may request 
an advisory medical opinion from the Under Secretary of 
Health.  38 C.F.R. §§ 3.311(b), (c)(1).  The medical adviser 
must determine whether sound scientific and medical evidence 
supports a conclusion that it is "at least as likely as not" 
that the disease resulted from in-service radiation exposure 
or whether, under § 3.311(c)(1)(ii), there is "no reasonable 
possibility" that the disease resulted from in-service 
radiation exposure.

In this case, the record reflects that the veteran served on 
active duty from October 1949 to April 1954 (with a break of 
several weeks during January 1953).  Historical records 
confirm that he was present at Operation UPSHOT-KNOTHOLE, a 
U.S. atmospheric nuclear test series conducted at a Nevada 
test site in 1953. A letter from the Defense Special Weapons 
Agency confirms his participation in that atmospheric nuclear 
test series.  That agency also reported a recorded dose of 
0.05 rem gamma for the veteran. The veteran's external dose 
was 3.1 rem gamma and 0.003 neutron.  The internal dose was 
0.0 (less than 0.01) rem.

As a preliminary matter, the Board notes that the National 
Personnel Records Center (NPRC) has indicated that some of 
the veteran's records may have been destroyed in the fire at 
the Records Center in 1973.  Despite the fact that the 
entirety of the veteran's service folder has not been 
located, some records, including his separation medical 
examination report dated from April 1954, are associated with 
the claims file.  That report is silent as to complaints, 
treatment or diagnoses relating to the claimed disorders.  
Clinical findings developed in conjunction with that 
examination were negative for any pertinent abnormalities.  
In fact, the relevant systems (lungs and chest, mouth and 
throat) were reported as normal upon his separation from 
military service.

Leukoplakia of the vocal cords was noted on private hospital 
report dated in November 1973.  The veteran was noted to have 
a two pack per day cigarette habit.  Chest film was negative.  
The veteran underwent a direct laryngoscopy with Levy 
suspension and micro-laryngeal vocal cord stripping.

A February 1988 chest X-ray showed no evidence of active 
disease in the lungs.  

A July 1993 private hospital report noted the veteran was 
seen with severe shortness of breath, non-productive cough, 
and fever.  The veteran reported a history of walking 
pneumonia.  He stated that he stopped smoking 4.5 years 
earlier, and normally had only a mild morning cough.  Mirror 
examination of the larynx revealed the cords to be mobile 
without lesion, and no sign of leukoplakia.  There was 
bilateral respiratory wheeze, minor inspiratory wheeze, and 
some crackles heard in the bases.  The discharge assessment 
was right sided pneumonia, atypical presentation.  

A July 1995 hospitalization found recurrent bronchitis.  A 
July 1996 statement from R.B.R., M.D., the veteran's 
physician, stated that the veteran had been disabled since 
the July 1995 hospitalization:  

His health had changed with progressive 
neuro muscular and hematopietic 
deficiency, probably secondary to 
previous radiation exposure.  His first 
symptoms may have been severe bronchiatic 
infections, and subsequently low gamma 
globulin levels reflect damage to the 
hematopietic systems consistent with 
previous radiation exposure. 

L.S., M.D., in July and November 1996 reports, noted that the 
veteran's myasthenia-like weakness of the lower extremities, 
progressive neurological changes and susceptibility to 
infections were due to radiation exposure.  

An August 1995 VA outpatient record noted the veteran 
complained of a 15 year history of shortness of breath.  he 
stated that he had smoked two packs of cigarettes per day for 
35 to 40 years before quitting "seven years ago."  
Examination of the head, nose and throat was normal.  The 
lungs showed decreased breath sounds and an expiratory wheeze 
on forced expiration.  The diagnosis was chronic obstructive 
pulmonary disease.  The examiner noted "most likely a 
combination of chronic obstructive pulmonary disease with 
history of asthmatic bronchitis as etiology of the patient's 
present symptoms."

A November 1999 chest X-ray showed chronic obstructive lung 
disease.  CT scan showed chronic obstructive pulmonary 
disease.

A VA examination of the nose, sinuses, larynx and pharynx was 
conducted in May 2000.  The veteran reported that he had 
leukoplakia on his vocal cords in 1973, that he had 
experienced intermittent hoarseness since that time, that he 
had stopped smoking 12 years ago, and that he had not had 
further treatment for his vocal cords or larynx.  On 
examination, there was normal motion of the vocal cords, with 
no lesions, growths, tumors, polyps, or cysts.  The 
impression was: hyperkeratosis of the true vocal cords, 
treated 27 years ago.  This was approximately 20 years after 
his exposure to radiation from an atomic bomb testing.  He 
had been smoking during that time.  I cannot comment on the 
association if any between his radiation exposure and the 
hyperkeratosis or leukoplakia on his vocal cords that was 
treated 27 years ago, but it is more likely that this was 
secondary to cigarette smoking than it was due to the 
radiation exposure.  Currently there is no visible evidence 
of vocal cord or laryngeal pathology.

A VA respiratory examination in May 2000 diagnosed severe 
obstructive defect.  On an August 2000 VA examination, the 
veteran reported that he stopped smoking in 1988, and that he 
had experienced shortness of breath since 1995.  On 
examination, there was bilateral wheezing.  Pulmonary 
function tests were conducted.  The diagnosis was significant 
severe chronic obstructive pulmonary disease, with severe 
obstructive defect.  The examiner stated that this could be 
multifactorial in origin, as the veteran had childhood asthma 
and a history of chronic smoking.  After reviewing the 
veteran's medical record chart as well as the examination 
findings and test results, the examiner stated that:

The most likely cause of this patient's 
chronic obstructive pulmonary disease is 
his history of tobacco use.  It is 
unlikely that exposure to radiation has 
caused his lung disease....In addition...on 
pulmonary function testing, the flow 
volume loop does not indicate that there 
is a vocal cord problem.

Chronic obstructive pulmonary disease and leukoplakia are not 
among the diseases for which service connection may be 
granted on a presumptive basis under 38 U.S.C.A. § 1112(c) 
and 38 C.F.R. § 3.309(d).  Further, they are not among the 
recognized radiogenic diseases, which if present, warrant 
claims development under 38 C.F.R. § 3.311.  The Board 
additionally observes that although expressly provided the 
opportunity to do so, the veteran has not submitted or 
identified any scientific or medical evidence that his 
claimed chronic obstructive pulmonary disease or leukoplakia 
is a radiogenic disease, i.e., a disease that may be induced 
by ionizing radiation, or that the conditions are otherwise 
related to service.

In the absence of a showing that chronic obstructive 
pulmonary disease or leukoplakia is a radiogenic disease, 
there was no requirement to refer the claim to the Under 
Secretary for Benefits for further consideration in 
accordance with 38 C.F.R. § 3.311(c).  

The preponderance of the evidence is against a finding that 
either of the claimed disorders manifested themselves in 
service or for many years following separation therefrom.  In 
reaching this conclusion, the absence of pertinent 
abnormality reported on the separation examination weighs 
heavily against the claims.  Additionally, the absence of 
medical records relating to the claimed conditions until so 
many years after service (20 years for leukoplakia and more 
than 40 years for chronic obstructive pulmonary disease) as 
well as the absence of medical opinion suggesting that the 
currently diagnosed disorders are related to or due to some 
other incident of the veteran's active military service, 
enters into the Board's conclusion in these regards.  The 
medical opinion of record have attributed the veteran's 
current chronic obstructive pulmonary disease, first shown in 
1995, to his history of cigarette smoking rather than to 
radiation exposure, and there is no showing that the veteran 
currently has identifiable objective residuals of leukoplakia 
of the vocal cords.  Though at least two physicians in 1996 
suggested that neuro-muscular disability, susceptibility to 
infections and/or hematopietic deficiency may be attributable 
to past radiation exposure, there was no relationship 
suggested between pertinent claimed disability and past 
radiation exposure.  

Although the veteran contends that he has chronic obstructive 
pulmonary disease and residuals of leukoplakia due to 
exposure to ionizing radiation during his participation in 
Operation UPSHOT-KNOTHOLE in service, the Board notes that 
the veteran's opinion as to medical matters, no matter how 
sincere, is without probative value because he, as a lay 
person, is not competent to establish a medical diagnosis or 
draw medical conclusions; such matters require medical 
expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

In summary, the medical evidence does not demonstrate that 
the veteran has been diagnosed with a disorder recognized by 
the VA as etiologically related to exposure to ionizing 
radiation.  Additionally, there is no medical opinion 
suggesting that the currently diagnosed chronic obstructive 
pulmonary disease is related to or due to some other incident 
of the veteran's active military service, and there are no 
current objectively identifiable residuals of leukoplakia of 
the vocal cords.  

The preponderance of the evidence is against the veteran's 
claims.  As such, there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
veteran's claim that would give rise to a reasonable doubt in 
favor of the veteran; the benefit-of-the- doubt rule is not 
applicable, and the appeal is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

The appeal is denied.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

